             Case 1:20-cv-10101-IT Document 65 Filed 11/19/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 BIG BEINGS USA PTY LTD AND LB
 ONLINE & EXPORT PTY LTD d/b/a
 LOVE TO DREAM ONLINE AND
 EXPORTS,
                                                       No. 1:20-cv-10101-IT
                Plaintiffs,
        v.
 NESTED BEAN, INC.,
                Defendant.



                                      JOINT STATUS REPORT

       COME NOW Plaintiffs Big Beings Pty Ltd and LB Online & Export Pty Ltd d/b/a Love

to Dream Online and Exports (“LTD”) and Defendant Nested Bean, Inc. (“Nested Bean”)

(sometimes together the “Parties”) and submit this joint status report.

       The Parties have not been able to reach agreement on the form of a stipulated judgment

and have a fundamental disagreement regarding the most efficient way to move this case

forward. The parties agree that LTD cannot prove direct infringement based on the Court’s

claim construction. The parties dispute whether there are any other claims left in the case.

       LTD seeks a judgment in Defendant’s favor on the case as pled (i.e., direct infringement

claims) so as to commence an appeal and stay all other proceedings in this Court. LTD requests

that the parties have to and through December 4 for each of them to file brief of no more than ten

pages outlining their position regarding the most efficient way to move the case forward. (This

accounts for the fact that Thanksgiving is next week.) LTD also requests that the Court allow for

response briefs of no more than five pages to be filed no later than December 11.




                                                 1
           Case 1:20-cv-10101-IT Document 65 Filed 11/19/20 Page 2 of 3




       Nested Bean is not in favor of the additional briefing requested by LTD. Instead, Nested

Bean requests a status conference with the Court to discuss the next steps, including a briefing

schedule for a motion for summary judgment.



/s/ John L. North
Douglas R. Kertscher (pro hac vice)
John L. North (pro hac vice)
HILL, KERTSCHER & WHARTON, LLP
3350 Riverwood Parkway
Atlanta, Georgia 30339
Telephone: (770) 953-0995
Facsimile: (770) 953-1358
Email: drk@hkw-law.com
jln@hkw-law.com

Attorneys for Plaintiffs Big Beings USA PTY Ltd
and LB Online & Export PTY Ltd (d/b/a Love to
Dream Online and Exports)

/s/ Craig R. Smith
Craig R. Smith (BBO No. 636,723)
Eric P. Carnevale (BBO No. 677,210)
Peter J. Evangelatos (BBO No. 706,281)
LANDO & ANASTASI, LLP
60 State Street, 23rd Floor
Boston, MA 02109
Tel: (617) 395-7000
Fax: (617) 395-7070
Email: csmith@lalaw.com
        ecarnevale@lalaw.com
        pevangelatos@lalaw.com

Attorneys for Defendant Nested Bean, Inc.




                                                2
           Case 1:20-cv-10101-IT Document 65 Filed 11/19/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on November 19, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which automatically sends email notification of such filing

to registered participants.

                                                         /s/ John L. North
                                                         John L. North




                                                2
